504 So. 2d 817 (1987)
STATE of Louisiana
v.
Albert McEWEN.
No. 87-KK-0478.
Supreme Court of Louisiana.
April 3, 1987.
PER CURIAM.
Granted. The intent of La.R.S. 44:3A(4) is to declare that the entire initial report of the investigation following a complaint constitutes a public record subject to discovery. The reporting officer may not defeat the purpose of the statute by including only selective information in the initial report and placing the remainder of the information obtained in the initial investigation in a separate supplemental report. The initial report should include all information obtained in the initial investigation of the complaint, especially when the initial investigation following a complaint results in the requesting party's arrest.
Accordingly, the case is remanded to the trial court to conduct an evidentiary hearing to determine what information was uncovered in the initial investigation and to order the officer to file an amended initial report containing that information, as required by the statute.